Title: From Alexander Hamilton to Jeremiah Olney, 1 September 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department, September 1, 1790. “The Cashier of the Bank informs me that from the description of the Bank Bill contained in your letter of the 23d. Ulto. it is not supposed to be counterfeit.… Expence in appraising goods very seldom arises.… If it is the case of goods damaged or without invoice and it is insisted on, the importer for whose benefit or convenience it is made, seems to be the person who ought to defray it. If it has arisen in case of Goods seized, it will be paid out of the gross sales.”
